Exhibit 10

Churchill Downs, Incorporated

Letter Agreement

March 9, 2009

Vernon Niven

[Address Removed]

Dear Vernon:

In order to induce you to remain in your current position with Churchill Downs
Incorporated (the “Company”) to facilitate the transition of the Company’s
business and affairs, the Company will pay you a retention bonus (the “Retention
Bonus”) if you remain employed with the Company through June 7, 2009 (the
“Termination Date”), subject to the terms and conditions outlined below. The
amount of the Retention Bonus will be $75,000, less any applicable withholding
and deductions.

1. General. The payment of the Retention Bonus is conditioned upon your
continued adherence to the terms of your employment that are in effect,
including Company policies and procedures, during the period commencing on the
date of this letter and ending on the Termination Date (the “Retention Period”).
The Company reserves the right to terminate your employment before the end of
the Retention Period for any reason, including for “just cause” (as defined in
your Offer Letter, dated September 8, 2006 (the “Offer Letter”)). If you
terminate your employment with the Company for any reason (including due to your
death or disability) before the end of the Retention Period, you will forfeit
any right to the Retention Bonus. If the Company terminates your employment for
any reason other than for “just cause,” death, or disability before the end of
the Retention Period, you will be paid the Retention Bonus pursuant to Sections
2 and 3 of this Offer Letter.

2. Release and Timing. As a condition to your receipt of the Retention Bonus,
you will be required to execute (without revocation) by August 7, 2009, a
standard waiver and release agreement (“Release”) that will be provided by the
Company. The Retention Bonus will be payable to you in a lump sum payment within
fourteen (14) business days following the Company’s receipt of your executed,
irrevocable Release.

3. Non-Compete and Other Provisions.

A. For purposes of this Section 3, “Company” shall mean the Company and it
subsidiaries. As a further condition to your receipt of the Retention Bonus, for
a period of two (2) years following the Termination Date, you will not directly
or indirectly, without the prior written permission of the Company:



--------------------------------------------------------------------------------

(i) solicit or attempt to solicit any customers or prospective customers of the
Company for the purpose of selling them products or services that compete with
those of the Company;

(ii) solicit or recruit in any form, as employees, contractors, sub-contractors,
consultants or other capacity in which such individuals provide services of
material business value, any employee of the Company; provided, however, that
this section shall not prohibit you from hiring any person who responds to a
general advertisement or solicitation not specifically directed at employees of
the Company;

(iii) take any action that could reasonably be expected to have the effect of
directly or indirectly encouraging or inducing any person to terminate such
person’s business or employment relationship with the Company for any reason;

(iv) disclose to any third parties or use to your own benefit, directly or
indirectly, any confidential or proprietary information or knowledge of the
Company; and

(v) compete with the business of the Company in the Restricted Territory (as
defined below) by becoming an officer, agent, employee, partner or director of
any other corporation, partnership or other entity, or otherwise render services
to or assist or hold an interest (except as a less than 3-percent shareholder of
a publicly traded corporation or as a less than 5-percent shareholder of a
corporation that is not publicly traded) in any Competitive Business (as defined
below).

For purposes of this Letter Agreement, “Restricted Territory” shall mean any
area that is within fifty (50) miles of the Company’s headquarters in
Louisville, Kentucky and “Competitive Business” shall mean any person or entity
(including any joint venture, partnership, firm, corporation, or limited
liability company) that conducts a business that is competitive with any
significant business of the Company as of the Termination Date (or any
significant business that is being actively pursued by the Company as of the
Termination Date).

B. You also agree not to disparage or denigrate, in writing, orally or otherwise
the Company or its affiliates or any of their current or former officers,
directors, shareholders, employees, agents, or representatives.

4. No Rights to Certain Benefits. You agree and acknowledge that notwithstanding
any agreement, document or provision to the contrary, you are not entitled to
receive any award, payment or benefit provided under the following:

A. The Company’s long-term incentive plans, programs, policies, agreements or
arrangements, including but not limited to, the Company’s 2007 Omnibus Stock
Incentive Plan, the Company’s Terms and Conditions of the Performance Share
Awards Issued Pursuant to the Company’s 2007 Omnibus Stock Incentive Plan and
the Terms and Conditions of the Performance Share Awards Issued Pursuant to the
Company’s 2007 Omnibus Stock Incentive Plan for Employees of Twinspires;

 

2



--------------------------------------------------------------------------------

B. The Company’s Amended and Restated Incentive Compensation Plan (1997) for
performance periods following December 31, 2008;

C. The Company’s severance plans, policies or programs, including but not
limited to, the Company’s Executive Severance Policy; and

D. The Offer Letter, including but not limited to, the payment of the Long Term
Incentives that are referenced in such letter.

5. Duties and Assignments. During the Retention Period, you will take direction
from the Company’s Chief Executive Officer and will use your best efforts to
perform such services as directed or assigned to you by the Chief Executive
Officer or upon his delegation, any other officer of the Company.

6. Return of Company Property. You agree that, upon the Termination Date, you
will immediately return to the Company all property of the Company, which is
then in, or thereafter comes into, your possession, including but not limited
to, documents, contracts, agreements, plans, photographs, books, notes,
electronically stored data and all copies of the foregoing, as well as any other
materials or equipment supplied by the Company.

7. Amendment and Duration of this Agreement. No provision of this Letter
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by you and the Company.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party, which are
not set forth expressly in this Letter Agreement.

8. Nontransferability. You shall not have the right to alienate, anticipate,
commute, pledge, encumber or assign any of the benefits or payments which you
may expect to receive, contingently or otherwise, under this Letter Agreement.

9. No Right To Continued Employment. Neither the execution of this Letter
Agreement, nor any modification thereof, nor the payment of any benefits shall
be construed as giving you the right to be retained in the service of the
Company or its successor, and you shall remain subject to discharge to the same
extent as if this Letter Agreement had never been executed.

10. Successors. This agreement shall be binding upon your heirs, executors,
administrators, successors and assigns, present and future, and any successor to
the Company.

11. Withholding Taxes and Other Deductions. All amounts to be paid hereunder
shall be paid net of the amount of any taxes, Social Security deductions or any
other deductions that the Company or its successor may be required to withhold
therefrom in respect of any federal, state, local or other income or other taxes
or applicable deductions.

 

3



--------------------------------------------------------------------------------

12. Governing Law and Jurisdiction. This agreement shall be governed by the laws
of the Commonwealth of Kentucky without giving effect to its principles of
conflict of laws and any dispute that may arise relating to the interpretation
of and compliance with this agreement shall be resolved by the courts.  The
parties expressly waive any right they may have to any other jurisdiction and
submit to the jurisdiction of the federal and state courts of the Commonwealth
of Kentucky.

13. Injunctive Relief. You expressly agree that the Company shall or would
suffer irreparable injury if you were to breach, or threaten to breech, the
restrictive covenants in Section 3 of this Letter Agreement and that the Company
would by reason of such breach, or threatened breach, be entitled to injunctive
relief in a court of appropriate jurisdiction, without the need to post any
bond, and you further consent and stipulate to the entry of such injunctive
relief in such a court prohibiting you from breaching the restrictive covenants
in Section 3 of this Letter Agreement.

14. Severability. The invalidity or unenforceability of any provision of this
Letter Agreement shall not affect the validity or enforceability of any other
provision of this agreement.

If you understand and agree with the terms and conditions of this Letter
Agreement, please sign below and return a copy of this agreement to me, no later
than March 20, 2009.

CHURCHILL DOWNS INCORPORATED

 

By:    

/s/ Charles G. Kenyon

  Charles G. Kenyon   SVP Human Resources   March 9, 2009    

/s/ Vernon Niven

  Vernon Niven   Executive Vice President   March 10, 2009